Exhibit 10.3

INVESTOR PURCHASE AGREEMENT

Investor Purchase Agreement

("Agreement") dated as of January 13, 2009 between Flight Safety Technologies,
Inc., a Nevada corporation (the "Company") and the investors listed on Exhibit A
hereto (each, a "Purchaser" and collectively, the "Purchasers").



W

I T N E S S E T H:



Whereas,

the Company desires to sell and issue to the Purchasers, and the Purchasers wish
to purchase from the Company, severally, and not jointly, an aggregate of up to
5,000 shares of the Company's Series A Convertible Preferred Stock, par value
$.001 per share ("Preferred Shares") on the Closing Date (as such term is
defined below); and





Whereas,

the Preferred Shares shall have the rights, designations and preferences set
forth in the Certificate of Designations (the "Certificate") in the form of
Exhibit 1.1A attached hereto, and shall be convertible into shares ("Common
Shares"), of the Company's common stock, par value $.001 par share ("Common
Stock);





Now, Therefore,

in consideration of the foregoing premises and the covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:




Purchase and Sale of Series A Convertible Preferred Shares

Issuance of Preferred Shares.

Issuance. On the Closing Date (as such term is defined below), and upon the
following terms and conditions, the Company shall issue and sell to the
Purchasers, and the Purchasers shall purchase from the Company, severally, and
not jointly, the number of Preferred Shares registered in the name of the
Purchasers as indicated on Exhibit A.

Purchase Price. The purchase price for the Preferred Shares to be acquired by
each of the Purchasers (the "Purchase Price") shall be the aggregate purchase
price set forth opposite such Purchaser's name on Exhibit A.

Closing.

The closing of the purchase and sale of the Preferred Shares (the "Closing")
shall take place at the offices of Tobin, Carberry, O'Malley, Riley & Selinger,
P.C., 43 Broad Street, New London, CT 06320-0058 (the "Company's Counsel") at
10:00 am. local time on the date on which the last to be fulfilled or waived of
the conditions set forth in Article 4 hereof and applicable to the Closing shall
be fulfilled or waived in accordance herewith. The date on which the Closing
occurs is referred to herein as the "Closing Date".

On the Closing Date, the Purchasers shall pay the purchase price set forth
opposite such Purchaser's name on Exhibit A in cash or, in the case of certain
Purchasers who are purchasing an aggregate of 1,000 Preferred Shares and are
employees of the Company, by a combination of cash and a promissory note in
substantially the form attached as Exhibit 1.1(c)(ii) (each, an "Employee
Promissory Note").

On the Closing Date, the Company shall deliver to Pacific Stock Transfer
Company, the stock registrar and transfer agent for the Company, irrevocable
instructions to register the number of Preferred Shares set forth opposite each
Purchaser's name on Exhibit A in the name of such Purchaser and to immediately
deliver to each Purchaser one or more certificates (as reasonably requested by
such Purchaser) representing, in the aggregate, the number of Preferred Shares
set forth opposite such Purchaser's name on Exhibit A in the name of such
Purchaser. In addition, each party shall deliver all documents, instruments and
writings required to be delivered by such party pursuant to this Agreement at or
prior to the Closing.


Representations and Warranties

Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchasers as of the date hereof
and as of the Closing Date:

Organization and Qualification; Material Adverse Effect. The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Nevada and has the requisite corporate power to own its properties
and to carry on its business as now being conducted. The Company does not have
any direct or indirect subsidiaries (defined as any entity of which the Company
owns, directly or indirectly, 50% or more of the equity or voting power) other
than the subsidiaries listed on Schedule 2.1(a) attached hereto. The
subsidiaries listed on Schedule 2.1(a) hereto are direct subsidiaries wholly
owned by the Company, and there are no outstanding shares, options, warrants or
other rights to subscribe for or acquire any capital stock in such subsidiaries
except outstanding common stock in such subsidiaries held by the Company. Except
where specifically indicated to the contrary, all references in this Agreement
to subsidiaries shall be deemed to refer to all direct and indirect subsidiaries
of the Company. Except where specifically indicated to the contrary, all
references in this Article 2 to the Company shall be deemed to refer to the
Company and its consolidated subsidiaries. Except as for Schedule 2.1(b), each
of the Company and its subsidiaries is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary other than those in which the failure so to qualify would not have a
Material Adverse Effect. "Material Adverse Effect" with respect to any entity
means any adverse effect on the business, operations, properties or financial
condition of the entity with respect to which such term is used and which is
(either alone or together with all other adverse effects) material to such
entity and its subsidiaries taken as a whole, and any material adverse effect on
the transactions contemplated under Transaction Documents (as defined below).

Authorization; Enforcement. (i) The Company has all requisite corporate power
and authority to enter into and perform this Agreement and the Certificate (the
"Transaction Documents") and to issue the Preferred Shares in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including the issuance of the Preferred Shares
and Common Shares, have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
(or any committee or subcommittee thereof) is necessary, (iii) the Transaction
Documents have been duly executed and delivered by the Company and (iv) the
Transaction Documents constitute valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of creditors' rights and remedies or by
other equitable principles of general application.

Capitalization. The authorized capital stock of the Company consists of 50
million shares of Common Stock and 5 million shares of preferred stock; as of
October 17, 2008 there were 8,684,646 shares of Common Stock issued and
outstanding; prior to giving effect to the transactions completed by this
Agreement, there are no shares of preferred stock issued or outstanding; and,
except as set forth on Schedule 2.1(c) or in the Pre-Agreement SEC Documents (as
such term is defined below), no shares of Common Stock and no shares of
preferred stock were reserved for issuance to persons other than the Purchasers
or Cummins Family Limited Partnership (as such term is defined below). All of
the outstanding shares of the Company's Common Stock have been validly issued
and are fully paid and nonassessable. No shares of capital stock are entitled to
preemptive rights and, except as set forth in the Pre-Agreement SEC Documents,
there are no outstanding options and outstanding warrants for shares of Common
Stock. Except as set forth on Schedule 2.1(c)(i) or in the Pre-Agreement SEC
Documents, there are no other scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
exchangeable for or convertible into, any shares of capital stock of the
Company, or contracts, commitments, understandings, or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company or options, warrants, scrip, rights to subscribe to, or commitments
to purchase or acquire, any shares, or securities or rights convertible or
exchangeable into shares, of capital stock of the Company. There are no scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights exchangeable for or convertible into, any
shares of capital stock of the subsidiaries of the Company, or contracts,
commitments, understandings, or arrangements by which the subsidiaries of the
Company is or may become bound to issue additional shares of capital stock of
the subsidiaries of the Company or options, warrants, scrip, rights to subscribe
to, or commitments to purchase or acquire, any shares, or securities or rights
convertible or exchangeable into shares, of capital stock of the subsidiaries of
the Company. Attached hereto as Exhibit 2.1(c)(ii) is a true and correct copy of
the Company's Articles of Incorporation (the "Charter"), as in effect on the
date hereof, and attached hereto as Exhibit 2.1(c)(iii) is a true and correct
copy of the Company's By-Laws, as in effect on the date hereof (the "By-Laws").
Attached hereto as Exhibit 2.1(c)(iv) is a true and correct copy of the Articles
of Incorporation of Advanced Plasma Products, Inc. (the "Subsidiary Charter"),
as in effect on the date hereof, and attached hereto as Exhibit 2.1(c)(v) is a
true and correct copy of the By-Laws of Advanced Plasma Products, Inc., as in
effect on the date hereof (the "Subsidiary By-Laws"). All corporate minute books
and records of the Company and its subsidiaries have been made available for
inspection by the Purchasers. The corporate minute books and records of the
Company and its subsidiaries contain all material resolutions adopted by the
stockholders or the board of directors of the Company and its subsidiaries. The
Company and its subsidiaries' books, accounts and records are, and have been,
maintained in the Company and its subsidiaries' usual, regular and ordinary
manner, in accordance with generally accepted accounting principles and all
material transactions to which either the Company or its subsidiaries is or has
been a party are properly reflected therein.

Issuance of Common Shares. The Preferred Shares and Common Shares are duly
authorized and reserved for issuance and, upon issuance in accordance with terms
of this Agreement, the Certificate, and the Preferred Shares, respectively, such
Preferred Shares and Common Shares, as the case may be, will be validly issued,
fully paid and non-assessable, free and clear of any and all liens and claims
and the holders of such Preferred Shares and Common Shares shall be entitled to
all rights and preferences accorded to a holder of Preferred Shares and Common
Stock, as the case may be. The Common Stock is currently traded on the
Over-the-Counter market.

No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby, the issuance of the Preferred Shares and the
issuance of Common Shares do not and will not (i) result in a violation of the
Company's Charter or By-Laws or (ii) except as set forth on Schedule 2.1(e),
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or material instrument to which the Company or
any of its subsidiaries is a party (collectively, "Company Agreements") except
for such conflicts, defaults or rights of termination, amendment, acceleration
or cancellation which would not have a Material Adverse Effect, or (iii) result
in a violation of any federal, state, local or foreign law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries is bound or
affected, except (other than in the case of clause (i) above) where such
violation would not reasonably be expected to have a Material Adverse Effect.
The business of the Company and its direct and indirect subsidiaries is being
conducted in compliance with (i) its Charter and By-Laws, (ii) the Subsidiary
Charter and Subsidiary By-Laws (as applicable), (iii) all Company Agreements
(except where such violation would not reasonably be expected to have a Material
Adverse Effect) and (iv) all applicable laws, ordinances or regulations of any
governmental entity (except as disclosed in the reports or documents filed at
least 5 business days prior to the Closing Date by the Company pursuant to
Section 13(a) or 15(d) of the Exchange Act (the "Pre-Agreement SEC Documents")
or where such violation would not reasonably be expected to have a Material
Adverse Effect). Except for filings, consents and approvals required under
applicable state and federal securities laws or as specifically contemplated by
this Agreement, the Company is not required under federal, state, local or
foreign law, rule or regulation to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or the Certificate or to issue and sell the Preferred Shares or the
Common Shares issuable upon conversion thereof.

SEC Documents; No Non-Public Information; Financial Statements. The Common Stock
is registered pursuant to Section 12(b) of the Exchange Act and the Company and
its subsidiaries have filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
("SEC") pursuant to the reporting requirements of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), including all such proxy information,
solicitation statements and registration statements, and any amendments thereto
required to have been filed (all of the foregoing including filings incorporated
by reference therein being referred to herein as the "SEC Documents") except
where the failure to make such filings (i) would not have a Material Adverse
Effect on the Company and (ii) would not now or in the future negatively impact
the ability of shareholders of the Company to sell shares of Common Stock
pursuant to Rule 144 under the Exchange Act. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder and
other federal, state and local laws, rules and regulations applicable to such
SEC Documents and, as of the date they were filed, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The SEC Documents contain all material information concerning the
Company and its subsidiaries required to be filed, and no event or circumstance
has occurred prior to the date hereof which would require the Company to
disclose such event or circumstance in order to make the statements in the SEC
Documents not misleading or which, under applicable law, rule or regulation,
requires public disclosure by the Company, but which has not, or will have not,
been so disclosed.

Financial Statements. The financial statements of the Company and its
subsidiaries included in the SEC Documents comply in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (except in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company and its subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). The audited
financial statements of each of the Company and its subsidiaries for the fiscal
year ending May 31, 2008 have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (except in the case of unaudited interim statements, to the
extent they may not include footnotes or may be condensed or summary statements)
and fairly present in all material respects the financial position of the
Company and its subsidiaries, as the case may be, as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).

Principal Exchange/Market. The Common Stock is currently traded on the
over-the-counter market.

No Material Adverse Change. Since August 31, 2008 (other than as set forth in
the Pre-Agreement SEC Documents or on Schedule 2.1(i)), no Material Adverse
Effect has occurred or exists, and no event or circumstance has occurred, to the
Company's knowledge, that with notice or the passage of time or both the Company
believes is reasonably likely to result in a Material Adverse Effect with
respect to the Company or its subsidiaries.

No Undisclosed Liabilities. The Company and its subsidiaries have no liabilities
or obligations not disclosed in the Pre-Agreement SEC Documents (as defined
below), other than those liabilities incurred in the ordinary course of the
Company's or its subsidiaries' respective businesses since August 31, 2008,
which liabilities, individually or in the aggregate, do not or would not have a
Material Adverse Effect on the Company or its direct or indirect subsidiaries.

Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 and any and all applicable rules
and regulations, promulgated by the SEC thereunder, except where such
non-compliance would not have, individually or in the aggregate, a Material
Adverse Effect.

No General Solicitation. Neither the Company, nor any of its affiliates, or, to
its knowledge, any person acting on its or their behalf has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the
Preferred Shares and Common Shares.

No Integrated Offering. Neither the Company, nor any of its affiliates, nor to
its knowledge any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Preferred Shares and the Common Shares under the Act.

The issuance of the Preferred Shares and Common Shares to the Purchasers will
not be integrated with any other issuance of the Company's securities (past,
current or future) which requires stockholder approval (except where such
approval is obtained).

[Intentionally omitted].

Intellectual Property. The Company and/or its wholly-owned subsidiaries owns or
has licenses to use certain patents, copyrights and trademarks ("intellectual
property") necessary for the conduct of its business, except as set forth on in
the Pre-Agreement SEC Documents. The Company and its subsidiaries have all
intellectual property rights which it believes are needed to conduct the
business of the Company and its subsidiaries as it is now being conducted or as
proposed to be conducted as disclosed in the Pre-Agreement SEC Documents. The
Company and its subsidiaries have no reason to believe that the material
intellectual property rights which it owns are invalid or unenforceable. To the
Company's knowledge, except as set forth in the Pre-Agreement SEC Documents, the
use of such intellectual property by the Company or its subsidiaries does not
infringe upon or conflict with any right of any third party, and neither the
Company nor any of its subsidiaries has received notice of any such infringement
or conflict, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. Except as set forth in the
Pre-Agreement SEC Documents, the Company and its subsidiaries have no knowledge
of any infringement of its intellectual property by any third party that is
expected to have a Material Adverse Effect.

No Litigation. Except as set forth on Schedule 2.1(p), no litigation or claim
(including those for unpaid taxes) against the Company or any of its
subsidiaries which could reasonably be expected to have a Material Adverse
Effect on the Company or could reasonably be expected to materially and
adversely affect the transactions contemplated by the Transaction Documents is
pending or, to the Company's knowledge, threatened, and to the Company's
knowledge, no other event has occurred, which could reasonably be expected to
have a Material Adverse Effect on the Company or could reasonably be expected to
materially and adversely affect the transactions contemplated hereby. There is
no legal proceeding described in the Pre-Agreement SEC Documents that could
reasonably be expected to have a Material Adverse Effect on the Company.

Brokers. Except as set forth on Schedule 2.1(q), the Company has taken no action
which would give rise to any claim by any person for brokerage commissions,
finder's fees or similar payments by the Company or any Purchaser relating to
this Agreement or the transactions contemplated hereby.

Other Purchasers. Except as set forth on Schedule 2.1(r)(i) (or in the
Pre-Agreement SEC Documents), there are no outstanding securities issued or
issuable by the Company that are entitled to registration rights under the Act.
Other than the Preferred Shares and except as set forth on Schedule 2.1(r)(ii)
(or the Pre-Agreement SEC Documents solely with respect to clause (i)) there are
no outstanding securities issued by the Company (i) that are directly or
indirectly convertible into, exercisable into, or exchangeable for, shares of
Common Stock of the Company, or (ii) that have anti-dilution or similar rights
that would be affected by the issuance of the Preferred Shares or the Common
Shares.

Certain Transactions

. Other than in connection with this Agreement and the CFP Purchase Agreement
(as such term is defined below), and except as disclosed in the Pre-Agreement
SEC Documents and
Schedule 2.1(s)
, none of the officers, directors, or key employees of the Company is presently
a party to any transaction with the Company or any of its subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.



Taxes. Since May 31, 2008, all federal, state, city and other tax returns,
reports and declarations required to be filed or extended by or on behalf of the
Company and each of its subsidiaries have been filed or extended and all such
filed returns are complete and accurate in all material respects, and disclose
all taxes required to be paid in the periods covered thereby. All taxes required
to be withheld by or on behalf of the Company or any such subsidiary in
connection with amounts paid or owing to any employees, independent contractor,
creditor or other party have been withheld, and such withheld taxes have either
been duly and timely paid to the proper governmental authorities or set aside in
accounts for such purposes.

No Reliance on Purchasers. The Company acknowledges and agrees that Purchasers
are acting solely in the capacity of an arm's length purchaser with respect to
this Agreement, the Certificate and the transactions contemplated hereby and
thereby. The Company further acknowledges that none of the Purchasers nor any of
their partners, members, directors, officers, agents, employees or any other
person acting on their behalf is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement, the
Certificate and the transactions contemplated hereby and thereby. The Company
further represents to the Purchasers that the Company's decision to enter into
this Agreement and file the Certificate has been based solely on the independent
evaluation by the Company and its representatives.

Foreign Corrupt Practices Act. Neither the Company, nor any director, officer,
agent, employee or other person acting on behalf of the Company or any
subsidiary of the Company has, in the course of acting for, or on behalf of, the
Company, directly or indirectly used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; directly or indirectly made any direct or indirect unlawful
payment to any foreign or domestic government or party official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

MFN and Variable Rate Transactions. Except as set on Schedule 2.1(w), the
Company has not entered into any MFN Transaction or Variable Rate Transaction
(other than the sale of Preferred Shares under this Agreement and the CFP
Purchase Agreement (as such term is defined below)), pursuant to which: (1)
securities or potential obligations to issue securities are still outstanding or
(2) the issuance, conversion, or exercise, as the case may be, of the Preferred
Shares trigger, or may in the future trigger, an adjustment.

The term "MFN Transaction" shall mean a transaction in which the Company issues
or sells any securities in a capital raising transaction or series of related
capital raising transactions (the "MFN Offering") which grants to a purchaser
(the "MFN Purchaser") the right to receive additional shares (including without
limitation as a result of a lower conversion, exchange or exercise price but
excluding customary antidilution protections) based upon subsequent transactions
of the Company on terms more favorable than those granted to such MFN Purchaser
in such MFN Offering. As used herein, term "Variable Rate Transaction" shall
mean a transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include (pursuant to the terms of the securities or the transaction documents
pursuant to which such securities were issued) the right to receive additional
shares of, Common Stock either (x) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Stock at any time after the initial issuance of such
debt or equity securities, or (y) with a fixed conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock (but excluding standard stock split
anti-dilution provisions), or (ii) any securities of the Company pursuant to an
"equity line" structure which provides for the sale, from time to time, of
securities of the Company which are registered for resale under the Act.

Acknowledgement of Dilution. The number of shares of Common Stock issuable upon
conversion of the Preferred Shares may increase substantially in certain
circumstances. The Company acknowledges that its obligation to issue shares of
Common Stock in accordance with the Transaction Documents is absolute and
unconditional, regardless of the dilution that such issuance may have on other
shareholders of the Company.

Insurance. The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as reasonably prudent and customary in the businesses in which the
Company and its direct and indirect subsidiaries are engaged. Neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.

Application of Takeover Protections. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any
anti-takeover or control share provisions contained in the Company's Charter or
By-Laws or arising under Nevada law, including without limitation Nevada Revised
Statute Section 78-378, et. seq., which is or could become applicable to the
Purchasers as a result of the transactions contemplated by the Transaction
Documents, including, without limitation, the issuance of the Preferred Shares,
Common Shares and the Purchasers' ownership of such securities.

Indebtedness. Except as disclosed in Schedule 2.1(aa) or in the Company's most
recently filed annual report on form 10-KSB, neither the Company nor any of its
subsidiaries has any outstanding Indebtedness (as defined below). For purposes
of this Agreement: (i) "Indebtedness" of any person or entity (each, a "Person")
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in accordance with GAAP, is classified as
a capital lease, (G) all indebtedness referred to in clauses (A) through (F)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any lien upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above; and (ii) "Contingent Obligation"
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto.

Investment Company Status. The Company is not, and immediately after receipt of
payment for the Preferred Shares issued under this Agreement will not be, an
"investment company" or an entity "controlled" by an "investment company" within
the meaning of the Investment Company Act of 1940, as amended (the "Investment
Company Act"), and shall conduct its business in a manner so that it will not
become subject to the Investment Company Act.

Listing and Maintenance Requirements. Except as disclosed in the Pre-Agreement
SEC Documents, since September 19, 2008, the Company has been in compliance with
all listing and maintenance requirements for the over-the-counter Market except,
in each case, as could not reasonably be expected to result in a Material
Adverse Effect. Since September 19, 2008, the Company has not received any
communication, written or oral, from the SEC or the over-the-counter market
regarding the suspension or delisting of the Common Stock.

Cummins Family Produce Transaction
. The Company is entering into a purchase and sale agreement on or about the
date hereof (the "
CFP Purchase Agreement
") with Cummins Family Limited Partnership, an Idaho limited partnership ("
Cummins Family Limited Partnership
") pursuant to which the Company will initially issue 20,000 Preferred Shares to
Cummins Family Limited Partnership in exchange for the outstanding shares of
Cummins Family Produce, Inc., an Idaho corporation ("
Cummins Family Produce
"). Pursuant to the CFP Purchase Agreement, the Company will also assume the
obligations of Wesley Cummins to Stearns Bank National Association pursuant to a
promissory note dated May 15, 2008 in the original principal amount of Two
Hundred Fifty Thousand and No/100ths Dollars ($250,000.00) (the "
Stearns Note
"). Depending on the Average Monthly Cummins Family Produce EBITDA (as such term
is defined in the CFP Purchase Agreement), the Company may issue additional
Preferred Shares to Cummins Family Limited Partnership on the two (2) year
anniversary of the Closing Date.

In connection with the CFP Purchase Agreement, the Company has provided the
Purchasers with true and correct copies of the form (i) CFP Purchase Agreement,
(ii) lease agreement dated on or about the date hereof by and between Cummins
Family Produce and Cummins Family Holdings, LLC (the "Lease Agreement") and
(iii) supply agreement dated on or about the date hereof by and among Southern
Slope, Inc., Black Rock Ag., Inc., Cummins Family Produce, and solely for
limited purposes set forth therein, Wesley Cummins, Lance Cummins, Nicholas
Cummins and Nathan Cummins (the "Supply Agreement").

Additional information concerning the foregoing transactions is set forth on
Exhibit 2.1(dd). To the knowledge of the Company, the disclosure set forth on
Exhibit 2.1(dd), which disclosure is qualified where applicable by the actual
terms set forth in the CFP Purchase Agreement, the Lease Agreement and the
Supply Agreement, is true and correct in all material respects.

Representations and Warranties of the Purchasers. Each Purchaser hereby, as to
itself only and for no other Purchaser, makes the following representations and
warranties to the Company as of the date hereof and on the Closing Date:

Organization and Qualification. Such Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and is duly qualified to do business and in good standing in each
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary except where the failure to be so qualified or in good
standing would not reasonably be expected to have a Material Adverse Effect on
such Purchaser.

Authorization; Enforcement. (i) Such Purchaser has the requisite power and
authority to enter into and perform this Agreement, to purchase the Preferred
Shares being sold to it hereunder, and to acquire the Common Shares, (ii) the
execution and delivery of this Agreement by such Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and (iii) this Agreement constitutes
valid and binding obligations of such Purchaser enforceable against such
Purchaser in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors' rights and remedies or by other equitable principles of general
application.

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by such Purchaser of the transactions contemplated hereby do not
and will not (i) result in a violation of such Purchaser's organizational
documents, (ii) conflict with any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a material violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Purchaser. Such Purchaser is not required
to obtain any consent or authorization of any governmental agency in order for
it to perform its obligations under this Agreement.

Purchase Representations.

Access to Other Information. Such Purchaser acknowledges that the Company has
made available to such Purchaser the opportunity to examine such additional
documents from the Company and to ask questions of, and receive full answers
from, the Company concerning, among other things, the Company, its financial
condition, its management, its prior activities and any other information which
such Purchaser considers relevant or appropriate in connection with entering
into this Agreement.

Risks of Purchase. Such Purchaser acknowledges that the Preferred Shares and the
Common Shares issuable upon conversion thereof have not been registered under
the Act. Such Purchaser is familiar with the provisions of Rule 144 promulgated
under the Act and understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Act or some
other exemption from the registration requirements of the Act will be required
in order to dispose of the Preferred Shares and the Common Shares issuable upon
conversion of the rights granted thereunder, and that such Purchaser may be
required to hold the Preferred Shares and the Common Shares issuable upon
conversion of the Preferred Shares received under this Agreement for a
significant period of time prior to reselling them. Such Purchaser is capable of
assessing the risks of an investment in the Preferred Shares and is fully aware
of the economic risks thereof.

Purchaser Interest. Such Purchaser is purchasing the Preferred Shares and may
purchase the Common Shares in each case, for its own account and not with a view
to distribution in violation of any securities laws. Such Purchaser has no
present intention to sell the Preferred Shares or Common Shares in violation of
federal or state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Preferred
Shares and Common Shares for any minimum or other specific term and reserves the
right to dispose of the Preferred Shares or Common Shares at any time in
accordance with federal and state securities laws applicable to such
disposition.

Restricted Securities. Such Purchaser acknowledges and understands that the
terms of issuance have not been reviewed by the SEC or by any state securities
authorities and that the Preferred Shares have been issued in reliance on the
certain exemptions from registration under the Act, which exemptions depend
upon, among other things, the representations made and information furnished by
such Purchaser, including the bona fide nature of such Purchaser's investment
intent as expressed above.

Accredited Investor; Ability to Bear Economic Risk. Such Purchaser is an
"accredited investor" as defined in Rule 501 of Regulation D, as amended, under
the Act, and (i) is able to bear the economic risk of its investment in the
Preferred Shares, (ii) is able to hold the Preferred Shares for an indefinite
period of time, (iii) can afford a complete loss of its investment in the
Preferred Shares and (iv) has adequate means of providing for its current needs.

No Public Solicitation. At no time was such Purchaser presented with or
solicited by any general mailing, leaflet, public promotional meeting, newspaper
or magazine article, radio or television advertisement, or any other form of
general advertising or general solicitation in connection with the issuance.

Reliance by the Company. Such Purchaser understands that the Preferred Shares
are being or will be, as the case may be, offered and sold and that the Common
Shares as the case may be, will be issued, in reliance on a transactional
exemptions from the registration requirements of federal and state securities
laws and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire the Preferred
Shares.

Brokers. Such Purchaser has taken no written action which would give rise to any
claim by any person for brokerage commissions, finder's fees or similar payments
by the Company relating to this Agreement or the transactions contemplated
hereby.

No Hedging

. Such Purchaser has not, within the ninety (90) days immediately preceding the
date of this Agreement, purchased, sold, optioned, hedged or otherwise directly
or indirectly participated in any transactions involving securities of the
Company.




Review of SEC Documents

. Such Purchaser has had the opportunity to, and has reviewed the Annual Report
and Proxy Statement of the Company dated September 26, 2008, including the
Annual Report on Form 10-KSB for the fiscal year ended May 31, 2008 contained
therein; the Quarterly Report of the Company on Form 10Q for its fiscal quarter
ended August 31, 2008; and the periodic reports on Form 8-K as filed with the
Securities and Exchange Commission during calendar year 2007 and 2008 up to and
including the date of this Agreement.



Cummins Family Produce Transaction

. Such Purchaser acknowledges that it has read and understood (i) the CFP
Purchase Agreement, Lease Agreement and Supply Agreement received from the
Company and (ii) the disclosure set forth in
Exhibit 2.1(dd)
hereto, which disclosure is qualified as applicable by the actual terms set
forth in the CFP Purchase Agreement, the Lease Agreement and the Supply
Agreement. Such Purchaser further acknowledges that the Company has made
available to such Purchaser the opportunity to examine such additional documents
relating to the CFP Purchase Agreement, the Lease Agreement, the Supply
Agreement and the transactions contemplated thereby, and to ask questions of,
and receive full answers from, the Company concerning, among other things,
Cummins Family Produce, its financial condition, its management, its prior
activities and any other information which such Purchaser considers relevant or
appropriate in connection with entering into this Agreement.





Covenants

[Intentionally omitted].

Registration and Listing; Effective Registration. For so long as the Preferred
Shares are outstanding, the Company will use its commercially reasonable best
efforts to cause the Common Stock which is registered on the date hereof to
continue at all times to be so registered under Section 12(b) or Section 12(g)
of the Exchange Act, will comply in all respects with its reporting and filing
obligations under the Exchange Act, and will not take any action or file any
document (whether or not permitted by the Exchange Act or the rules thereunder)
to terminate or suspend such reporting and filing obligations; provided that the
foregoing shall not prevent the Company from entering into a tender offer or
merger pursuant to which it ceases to become a public reporting company. Until
such time as no Preferred Shares are outstanding, the Company shall use its
commercially reasonable best efforts to continue the trading of the Common Stock
on the over-the-counter market and comply in all material respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the market on which the Common Stock is traded except that each Purchaser
acknowledges that the Company may not file audited financial statements of
Cummins Family Produce as an exhibit to the Form 8-K it will file in connection
with the CFP Purchase Agreement.

Preferred Shares on Conversion

.

Upon any conversion by any Purchaser (or then holder of Preferred Shares) of the
Preferred Shares pursuant to the terms thereof, the Company shall issue and
deliver to such Purchaser (or holder) within 3 business days of the Conversion
Date (as such term is defined in the Certificate), a new certificate for the
number of Preferred Shares which such Purchaser (or holder) has not yet elected
to convert but which is evidenced in part by the certificate(s) submitted to the
Company in connection with such conversion (with the number of and denomination
of such new Certificates designated by such Purchaser or holder); provided that
if prior to such date, the Company has not received the certificate representing
such Preferred Shares or an affidavit of lost certificate, then such delivery
may be extended until one business day after receipt thereof by the Company.



Replacement Preferred Share Certificates. The certificates for Preferred Shares
held by any Purchaser (or then holder) may be exchanged by such Purchaser (or
such holder) at any time and from time to time for certificates with different
denominations representing an equal aggregate number of Preferred Shares, as
requested by such Purchaser (or such holder) upon surrendering the same. No
service charge will be made for such registration or transfer or exchange.

Securities Compliance. The Company shall notify the SEC, in accordance with
their requirements, of the transactions contemplated by this Agreement and the
Certificate and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Preferred Shares hereunder, and the Common Shares issuable
upon conversion thereof.

[Intentionally omitted].

Notices. The Company agrees to provide all holders of Preferred Shares with
copies of all notices and information, including without limitation notices and
proxy statements in connection with any meetings, that are provided to the
holders of shares of Common Stock, contemporaneously with the delivery of such
notices or information to such Common Stock holders.

[Intentionally omitted].

Reservation of Stock Issuable Upon Conversion. At all times when any Preferred
Shares are outstanding, the Company shall reserve and keep available out of its
authorized but unissued stock, for the purpose of effecting the conversion of
the Preferred Shares, such number of its duly authorized shares of Common Stock
as shall from time to time be sufficient to effect the conversion of all
outstanding Preferred Shares. The Company promptly will take such corporate
action as may be necessary to increase its authorized but unissued shares of
Common Stock to such number of shares as shall be sufficient for such purpose,
including without limitation engaging in best efforts to obtain the requisite
stockholder approval.

Commercially Reasonable Efforts. The parties shall use their commercially
reasonable efforts to satisfy timely each of the conditions described in Article
4 of this Agreement.

Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to the
Preferred Shares and Common Shares, as required under Regulation D and to
provide a copy thereof to the Purchasers promptly after such filing. The Company
shall, on or before Closing Date, take such action as the Company shall have
reasonably determined is necessary to qualify the Preferred Shares and Common
for sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or "blue sky" laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Purchasers on or prior to the Closing Date.

[Intentionally omitted].

Form 8-K. The Company shall timely file a Form 8-K with the SEC which discloses
the transactions contemplated hereby.


Conditions to Closings

Conditions Precedent to the Obligation of the Company to Sell the Preferred
Shares. The obligation hereunder of the Company to issue and/or sell the
Preferred Shares to each Purchaser at the Closing (unless otherwise specified)
is subject to the satisfaction, at or before the Closing, of each of the
applicable conditions set forth below. These conditions are for the Company's
sole benefit and may be waived by the Company at any time in its sole
discretion.

    Accuracy of such Purchaser's Representations and Warranties. The
    representations and warranties of such Purchaser that are not qualified by
    materiality or material adverse effect shall be true and correct in all
    material respects and the representations and warranties that are qualified
    by materiality or Material Adverse Effect shall be true and correct in all
    respects, in each case as of the date when made and as of the Closing Date
    as though made at that time (except for representations and warranties as of
    an earlier date, which shall be true and correct as of such date).

    Performance by such Purchaser. Such Purchaser shall have performed all
    agreements and satisfied all conditions required to be performed or
    satisfied by such Purchaser at or prior to the Closing.

    No Injunction. No statute, rule, regulation, executive, judicial or
    administrative order, decree, ruling or injunction shall have been enacted,
    entered, promulgated or endorsed by any court or governmental authority of
    competent jurisdiction which prohibits the consummation of any of the
    transactions contemplated by this Agreement or the Preferred Shares.

 a. Lease Agreement. Cummins Family Holdings and Cummins Family Produce shall
    have executed the Lease Agreement in the form and substance previously
    provided to the Company.
    Supply Agreement
    . Southern Slope, Inc., Black Rock Ag., Inc., Cummins Family Produce, and
    solely for limited purposes set forth therein, Wesley Cummins, Lance
    Cummins, Nicholas Cummins and Nathan Cummins, shall have executed the supply
    agreement in the form and substance previously provided to the Company.
    Cummins Family Produce Transaction Closing
    . At the Closing, the Company shall simultaneously close under the Initial
    Closing of the CFP Purchase Agreement (as such term is defined therein).

Conditions Precedent to the Obligation of Purchasers to Purchase the Preferred
Shares. The obligation hereunder of each Purchaser to acquire and pay for the
Preferred Shares at the Closing (unless otherwise specified) is subject to the
satisfaction, at or before the Closing, of each of the applicable conditions set
forth below. These conditions are for such Purchaser's benefit and may be waived
by such Purchaser at any time in its sole discretion.

    Accuracy of the Company's Representations and Warranties. The
    representations and warranties of the Company that are not qualified by
    materiality or material adverse effect shall be true and correct in all
    material respects and the representations and warranties that are qualified
    by materiality or Material Adverse Effect shall be true and correct in all
    respects, in each case as of the date when made and as of the Closing Date
    as though made at that time (except for representations and warranties as of
    an earlier date, which shall be true and correct as of such date).

    Performance by the Company. The Company shall have performed all agreements
    and satisfied all conditions required to be performed or satisfied by the
    Company at or prior to the Closing.

    No Injunction. No statute, rule, regulation, executive, judicial or
    administrative order, decree, ruling or injunction shall have been enacted,
    entered, promulgated or endorsed by any court or governmental authority of
    competent jurisdiction which prohibits the consummation of any of the
    transactions contemplated by this Agreement or the Preferred Shares.

    Opinion of Counsel. At the Closing, the Purchasers shall have received an
    opinion of Tobin, Carberry, O'Malley, Riley & Selinger, P.C., the
    independent counsel of the Company, in form and substance reasonably
    satisfactory to the Purchasers, and such other opinions, certificates and
    documents as each Purchaser or its counsel shall reasonably require incident
    to the Closing.

    Adverse Changes. No event which had or is likely to have, in the reasonable
    judgment of such Purchaser, a Material Adverse Effect on the Company or any
    of its direct or indirect subsidiaries shall have occurred.

    Officer's Certificate. The Company shall have delivered to the Purchasers a
    certificate in form and substance reasonably satisfactory to the Purchasers,
    executed by an officer of the Company, certifying as to satisfaction of
    closing conditions, incumbency of signing officers, and the true, correct
    and complete nature of the Charter, By-Laws, good standing and authorizing
    resolutions of the Company.

    Certificate. The Certificate shall have been accepted for filing by the
    Secretary of State of the State of Nevada and a stamped copy shall have been
    provided to such Purchaser.

    Preferred Shares

    . The Company shall have delivered to Pacific Stock Transfer Company, the
    stock registrar and transfer agent for the Company, irrevocable instructions
    to register the number of Preferred Shares set forth opposite each
    Purchaser's name on
    Exhibit A
    in the name of such Purchaser and to immediately deliver to each Purchaser
    one or more certificates (as reasonably requested by such Purchaser)
    representing, in the aggregate, the number of Preferred Shares set forth
    opposite such Purchaser's name on
    Exhibit A
    in the name of such Purchaser. Such Preferred Share certificates shall be in
    the form and substance of
    Exhibit 4.2(h)
    hereto.

    

 a. Cummins Family Produce Transaction Closing. At the Closing, the Company
    shall simultaneously close under the Initial Closing of the CFP Purchase
    Agreement (as such term is defined therein).

    Due Diligence

    . Such Purchaser shall have completed, to its satisfaction, its due
    diligence on the Company.

    


Legend and Stock

The Company will issue one or more certificates representing the Preferred
Shares in the name of each Purchaser and in such denominations to be specified
by such Purchaser prior to (or from time to time subsequent to) Closing. Each
certificate representing the Preferred Shares shall be stamped or otherwise
imprinted with a legend substantially in the following form:

These securities have not been registered under the Securities Act of 1933 or
any state securities laws. They may not be Transferred, Assigned, sold or
offered for sale except pursuant to an effective registration statement under
said Act and any applicable state securities law or an opinion of counsel, in
form and substance reasonably acceptable to the company, that registration is
not required because of an applicable exemption from such registration
requirements.

Nothing herein shall limit the right of any holder to pledge these securities
pursuant to a bona fide margin account or lending arrangement.


Termination

Termination. This Agreement may be terminated by action of the Board of
Directors of the Company or by a majority in interest of the Purchasers at any
time if the Closing shall not have been consummated by seventy-five (75) days
following the date of this Agreement; provided, however, that the party (or
parties) prepared to close shall retain its (or their) right to sue for any
breach by the other party (or parties).


Miscellaneous

Stamp Taxes. The Company shall pay all stamp and other similar taxes and duties
levied in connection with the issuance of the Preferred Shares and the shares of
Common Stock issued upon conversion thereof.

Specific Performance; Consent to Jurisdiction; Jury Trial; Attorneys' Fees.

The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement and the
Certificate were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

the company and each Purchaser (i) hereby irrevocably submits to the exclusive
jurisdiction of the united states district court, the new york state courts and
other courts of the united states sitting in new york county, new york for the
purposes of any suit, action or proceeding arising out of or relating to this
agreement and (ii) hereby waive, and agree not to assert in any such suit action
or proceeding, any claim that it is not personally subject to the jurisdiction
of such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. to the
extent permitted by applicable law, the Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. nothing in this paragraph shall affect or
limit any right to serve process in any other manner permitted by applicable
law.

The Company and each Purchaser hereby waive all rights to a trial by jury.

In connection with the enforcement by either party of its rights under the
Transaction Documents, the party that prevails, shall be entitled to recovery of
expenses incurred, including, without limitation, reasonable attorneys' fees.

Entire Agreement; Amendment. This Agreement, together with the Certificate and
the agreements and documents executed in connection herewith and therewith,
contains the entire understanding of the parties with respect to the matters
covered hereby and thereby, supercedes any prior understanding, memoranda or
other written or oral agreements between or among any of them respecting the
matters covered hereby and thereby and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived except by a written instrument signed by both the
Company and the Purchaser to whom such waiver applies. No provision of this
Agreement may be amended other than by a written instrument signed by the
Company and the Purchasers.

Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by mail, facsimile or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be:

to the Company:

Flight Safety Technologies, Inc.

c/o Kenneth Wood

18 Brookside Drive

Warren, NJ 07059

Attention: President and CEO

and

Flight Safety Technologies, Inc.

c/o Richard Rosenfeld

105 Stonebridge Road

Montclair, NJ 07042

Attention: CFO

with copies to:

Tobin, Carberry, O'Malley, Riley &

Selinger, P.C.

43 Broad Street

New London, CT 06320-0058

Phone: 860-447-0335

Facsimile: 860-442-3469

Attention: Joseph J. Selinger, Jr.



to any Purchaser:



at the address listed on Exhibit A hereto.

Any party hereto may from time to time change its address for notices by giving
at least 10 days' written notice of such changed address to the other parties
hereto.

Indemnity; Liability.

Company Indemnification

. In consideration of the Purchasers' execution and delivery of this Agreement
and in addition to all of the Company's other obligations under the Transaction
Documents, from and after the Closing, the Company shall defend, protect,
indemnify and hold harmless each Purchaser and all of its partners, officers,
directors, employees, and members and any of the foregoing persons' agents or
other representatives (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the "
Purchaser
Indemnitees
") from and against any and all actions, causes of action, suits, claims (which
actions, causes of action, suits and claims are made by third parties), losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Purchaser Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "
Purchaser Indemnified Liabilities
"), incurred by any Purchaser Indemnitee as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Purchaser
Indemnitee by a third party arising out of or resulting from the Company's
execution, delivery, performance or breach of the Transaction Documents or the
Company's breach of other certificate, instrument or document contemplated
hereby or thereby, and (d) the enforcement of this Section. Notwithstanding the
foregoing, Purchaser Indemnified Liabilities shall not include any liability of
any Purchaser Indemnitee to the extent it arises out of: (i) such Purchaser
Indemnitee's willful misconduct, gross negligence, or fraudulent action(s) or
(ii) the breach of any representation, warranty or covenant in the Transaction
Documents by such Purchaser Indemnitee.



The Company shall be liable under this Section 7.5(a) in respect of Purchaser
Indemnified Liabilities only to the extent the aggregate of such Purchaser
Indemnified Liabilities exceed $10,000, in which case the Company shall be
liable under this Section 7.5(a) for all Purchaser Indemnified Liabilities up to
a maximum aggregate amount equal to the Purchase Price paid by the Purchaser
associated with such Purchaser Indemnitee set forth on Exhibit A.

To the extent permitted by law, the parties acknowledge and agree that the
indemnification set forth in this Section 7.5(a) shall be the exclusive remedy
of the Purchaser Indemnitees against the Company for any Purchaser Indemnified
Liabilities.

To the extent that the undertaking by the Company in this Section 7.5(a) may be
unenforceable for any reason, and subject to the limitations set forth above,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Purchaser Indemnified Liabilities which is permissible under
applicable law.

[Intentionally omitted].

Waivers. No waiver by any party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The parties hereto may amend this Agreement
without notice to or the consent of any third party. Except in connection with a
sale of the Company pursuant to a merger, consolidation or the like or the sale
of all or substantially all of the assets of the Company, the Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of a majority in interest of the Purchasers. No Purchaser may
assign this Agreement (in whole or in part) or any rights or obligations
hereunder in connection with an assignment of Preferred Shares; provided that
any transferee of Preferred Shares must agree in writing to be bound by the
applicable terms of the Transaction Documents.

No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to Agreements
executed and to be performed entirely within such State.

Survival. The representations and warranties of the Company and each Purchaser
contained herein shall survive the Closing and continue in full force and effect
unto the two (2) year anniversary of the Closing Date. The termination of any
such representation and warranty, however, shall not affect any claim for
breaches of representations or warranties if written notice thereof is given to
the breaching party or parties prior to such termination date. The agreements
and covenants of the Company and each Purchaser contained herein shall, unless
otherwise specifically provided herein, survive the Closing and remain in full
force and effect forever.

Execution. This Agreement may be executed in any number of counterparts by
original or facsimile signature, each of which shall be deemed an original, but
all of which together shall constitute one instrument.

Publicity. Other than as required pursuant to the rules and regulations of the
Exchange Act, the Company and each Purchaser, severally, and not jointly, agree
that he, she or it will not disclose, and will not include in any public
announcement, the name of any Purchaser or the Company without the express
written agreement of such Purchaser, unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement. Other than with respect to disclosure required pursuant to the
rules and regulations of the Exchange Act, the Company or such Purchaser (as
applicable) agree that each will deliver a copy of any public announcement
regarding the matters covered by this Agreement or any agreement and document
executed herewith (that has not been previously disclosed in detail) to each
Purchaser and any public announcement including the name of a party to such
party, reasonably in advance of the release of such announcements.

Severability. The parties acknowledge and agree that the Purchasers are not
agents or partners of each other, that all representations, warranties,
covenants and agreements of the Purchasers hereunder are several and not joint,
that no Purchaser shall have any responsibility or liability for the
representations, warrants, agreements, acts or omissions of any other Purchaser,
and that any rights granted to "Purchasers" hereunder shall be enforceable by
each Purchaser hereunder.

No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercise a right, election, demand or option
under a Transaction Document and the Company does not substantially perform its
related obligations within the periods therein provided, then such Purchaser may
rescind or withdraw, in their sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

Obligations Absolute. The Company's obligations under the Transaction Documents
are unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction.

Signature Pages Follow



IN WITNESS WHEREOF,

the parties hereto have caused this Agreement to be duly executed as of the date
first above written.



 

COMPANY:

FLIGHT SAFETY TECHNOLOGIES, INC.



By: Richard S. Rosenfeld

 

Name: Richard S. Rosenfeld
Title: Chief Financial Officer

 

Signature page to Purchase Agreement

 

 

 

PURCHASERS:



/s/ Ron Hendrickson

 

Ron Hendrickson

 

Signature page to Purchase Agreement

 



 

PURCHASERS (continued):



/s/ Joe Lyman

 

Joe Lyman



Signature page to Purchase Agreement

 

 

PURCHASERS (continued):



/s/ Scott Lyman

 

Scott Lyman

Signature page to Purchase Agreement

 

 

PURCHASERS (continued):



/s/ Justin Cress

 

Justin Cress

 




/s/ Rebecca Cress

 

Rebecca Cress

 

Signature page to Purchase Agreement

 

 

PURCHASERS (continued):

Harvey Partners, LLC



By: /s/ Jeffrey C. Moskowitz

 

Name: Jeffrey C. Moskowitz
Title: Managing Member

Signature page to Purchase Agreement

 

 




/s/ Kenneth S. Wood

 

Kenneth S. Wood

 




/s/ Richard S. Rosenfeld

 

Richard S. Rosenfeld

 




/s/ Neal Fine

 

Neal Fine

 




/s/ Kimberly Kelly-Wintenberg

 

Kimberly Kelly-Wintenberg

 




/s/ Alan Wintenberg

 

Alan Wintenberg

 

Signature page to Purchase Agreement



 

EXHIBITS AND SCHEDULES

 

Exhibit A

Purchasers

Exhibit 1.1A

Certificate

Exhibit 1.1(c)(ii)

Promissory Note

Schedule 2.1(a)

List of Subsidiaries

Schedule 2.1(b)

List of Subsidiaries Not Qualified To Do Business

Schedule 2.1(c)

Capitalization

Schedule 2.1(c)(i)

Capitalization

Exhibit 2.1(c)(ii)

Articles of Incorporation of the Company

Exhibit 2.1(c)(iii)

By-Laws of the Company

Exhibit 2.1(c)(iv)

Articles of Incorporation of the Subsidiary

Exhibit 2.1(c)(v)

By-Laws of the Subsidiary

Schedule 2.1(e)

No Conflicts

Schedule 2.1(i)

No Material Adverse Change

Schedule 2.1(p)

No Litigation

Schedule 2.1(q)

Brokers

Schedule 2.1 (r)(i)

Outstanding Securities Entitled to Registration Rights

Schedule 2.1 (r)(ii)

Outstanding Securities Affected by the Issuance of Preferred Shares, etc.

Schedule 2.1(s)

Certain Transactions

Schedule 2.1(w)

MFN and Variable Rate Transactions

Schedule 2.1(aa)

Indebtedness

Exhibit 2.1(dd)

Cummins Family Produce Transaction

Exhibit 4.2(h)

Form of Preferred Share Certificate

 



Exhibit A

Purchasers

Purchaser

Preferred Shares

Purchase Price



Ron Hendrickson

56 East 100 South

Jerome, ID 83338

1,000

$100,000

Joe Lyman

4027 N. Canyon Ridge Dr.

Twin Falls, ID 83301

250

$25,000

Scott Lyman

871 Green Acres Dr.

Twin Falls, ID 83301

650

$65,000

Justin Cress

3422 Harvest Moon

Kimberly, ID 83341

250

$25,000

Rebecca Cress

3422 Harvest Moon

Kimberly, ID 83341

250

$25,000

Harvey Partners, LLC

Attn: James Schwartz

350 Madison Avenue

8th Floor

New York, NY 10017

1,000

$100,000

Kenneth S. Wood

18 Brookside Dr.

Warren, NJ 07059

200

$20,000 *

Richard S. Rosenfeld

105 Stonebridge Rd

Montclair, NJ 07042

200

$20,000 *

Neal Fine

224 Wickham St

N. Kingston, RI 02852

200

$20,000**

Kimberly Kelly-Wintenberg

12625 Bayview Dr.

Knoxville, TN 37922

200

$20,000 *

Alan Wintenberg

12625 Bayview Dr.

Knoxville, TN 37922

200

$20,000 *

TOTAL

4,400

$440,000



 

 

* Purchase price to be paid 20% in cash at Closing and 80% pursuant to an
Employee Promissory Note maturing on May 31, 2009.

** Purchase price to be paid 8.33% in cash Closing and 91.67% pursuant to an
Employee Promissory Note maturing on October 31, 2009.



Exhibit 1.1A

Certificate of Designations of Series A Convertible Preferred Stock



[See attached]





Exhibit 1.1(c)(ii)

Form of Promissory Note



[See attached]



Schedule 2.1(a)



List of Subsidiaries



 

Advanced Plasma Products, Inc., a Nevada Corporation



 

Schedule 2.1(b)



List of Subsidiaries Not Qualified To Do Business



 

 

NONE



 

 

 

Schedule 2.1(c)



Capitalization



 

NONE



 

 

 

Schedule 2.1(c)(i)



Capitalization



 

 

 

260,417 common shares in Flight Safety Technologies, Inc. issuable to the
University of Tennessee Research Foundation pursuant to a licensing agreement.

20,000 common shares in Flight Safety Technologies, Inc. issuable to David Cryer
pursuant to a severance agreement.

 

Exhibit 2.1(c)(ii)



Articles of Incorporation of the Company



[See attached]



 

 

 

Exhibit 2.1(c)(iii)



By-Laws of the Company



[See attached]





Exhibit 2.1(c)(iv)



Articles of Incorporation of the Subsidiary



[See attached]



Exhibit 2.1(c)(v)



By-Laws of the Subsidiary



[See attached]



 

 

Schedule 2.1(e)



No Conflicts



 

 

 

NONE



 

 

 

 

Schedule 2.1(i)



No Material Adverse Change



 

 

 

 

NONE



 

 

 

 

 

Schedule 2.1(p)



No Litigation



 

Counsel for a former employee of the Company has written to the Company and
threatened suit, claiming damages for wrongful termination of his employment
agreement, which expired and required written notice from the Company to extend
its term. No such extension was given. The Company has denied liability and is
waiting to hear further from such employee's counsel.



 

 

 

 

 

Schedule 2.1(q)



Brokers



 

 

 

NONE



 

 

 

 

Schedule 2.1(r)(i)



Outstanding Securities Entitled to Registration Rights



 

 

 

NONE



 

Schedule 2.1(r)(ii)



Outstanding Securities Affected By the Issuance of Preferred Shares, Etc.



 

 

NONE



 

 

 

 

 

Schedule 2.1(s)



Certain Transactions



 

 

NONE



 

 

 

 

 

 

 

Schedule 2.1(w)



MFN and Variable Rate Transactions



 

 

NONE



 

 

 

 

 

Schedule 2.1(aa)



Indebtedness



 

 

NONE



Exhibit 2.2(dd)



Cummins Family Produce Transaction



 

 

[See attached]





 

Exhibit 4.2(i)



Form of Preferred Share Certificate



[See attached]



 